Title: From George Washington to Elias Dayton, 11 August 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters Aug. 11. 1782
                  
                  I inclose you Copy of the General Order confirming the sentences on Gibbs & Young—You have also a blank Warrant—which you will fill up with the name of either of the Prisoners whom you may think it best to make an immediate Example of.
                  You will have your Brigade in as collected a State as possible and held in readiness to move at the shortest Notice.  I am &c.
                  
               